Citation Nr: 9905910	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
disability. 

2.  Entitlement to an increased rating for chronic myositis 
of the lumbar spine, currently rated as 40 percent disabling, 
to include restoration of a 60 percent rating. 

3.  Entitlement to an increased rating for residuals of 
trauma to the cervical spine, currently rated as 20 percent 
disabling. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability, to included the 
restoration of this benefit.    



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1983. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  

REMAND

After reviewing the evidence of record in light of the 
written argument and sworn testimony submitted by and on 
behalf of the veteran, the Board has concluded that 
additional development is necessary.   

First with regard to the claim for a service connection for a 
psychiatric disability, it has been contended that stress 
associated with the service-connected back and neck 
disabilities resulted in a psychiatric disability, to include 
dysthymia.  Supporting this contention is the conclusion by a 
psychiatrist, Diego L. Coira, M.D., linking the veteran's 
psychiatric problems to residuals of his service connected 
cervical and lumbar spine disabilities.  The record also 
includes a contrary conclusion by a VA psychiatrist who 
examined the veteran in December 1993, but the most recent VA 
psychiatric examination conducted in June 1995 did not 
contain a medical opinion as to the etiologic relationship 
between the service-connected back and neck disabilities and 
the veteran's psychiatric disability.  Given this conflicting 
medical evidence, the Board concludes that the veteran should 
be afforded a VA psychiatric examination that includes an 
opinion by the examining psychiatrist as to the etiologic 
relationship, if any, between any current psychiatric 
disability and the service-connected back and neck 
disabilities.  Pursuant to the holding in Allen v. Brown, 7 
Vet.App. 439, 448 (1995), the examiner will also be requested 
to state whether there is any portion of a current 
psychiatric disability that is the result of aggravation by 
stress associated with the service-connected back and neck 
disabilities.  It is noted that current consideration has 
been largely on the basis that there is no causal 
relationship, without specific consideration as to 
aggravation.  

Turning to the increased rating claims on appeal, as it has 
been several years since the veteran was last afforded a VA 
examination to determine the severity of the service-
connected lumbar and cervical spine disorders, such an 
examination will be requested upon remand.  This action will 
also afford the RO the opportunity to apply the principles 
with regard to assigning disability ratings for 
musculoskeletal disabilities enumerated in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition, one of the veteran's 
central contentions is that an injury he sustained after a 
"falling episode" at his place of employment in August 1993 
was at least in part the result of aggravation by his 
service-connected spinal disabilities "which prevent [the 
veteran] from moving or turn[ing] [his] body like a normal 
human being."  (See VA Form 9 and attachments received in 
June 1996.)  Support for this assertion is contained in the 
reports from a June 1995 VA examination that includes an 
assessment that "[a]s a result of [the veteran's] accident 
in August 1993, the patient had an aggravation of his 
lumbosacral and cervical strain, which began in September 
1979."  A similar conclusion is contained in a report from a 
December 1994 examination conducted by a John H. Ring, Jr., 
M.D.P.C.  Given the holding in Allen with respect to 
establishing service-connection for disability resulting from 
aggravation by service-connected disabilities, the Board will 
request the RO to take specific measures to ensure that the 
medical analysis of the increased rating claims includes a 
discussion of the degree to which the August 1993 injury at 
the veteran's place of employment is the result of 
"aggravation" by the service-connected spine disabilities.  

As the Board finds the claim for entitlement to a total 
disability rating for compensation based on individual 
unemployability to be "inextricably intertwined" with the 
issues addressed by this remand to the extent that the 
development requested above may potentially result in an 
increased disability rating, or another compensable service 
connected disability, the RO upon completion of the 
development discussed above will be requested to readjudicate 
the issue of a total disability rating for compensation based 
on individual unemployability.  See Harris v. Derwinski, 1 
Vet.App. 180 (1991).  Of particular import in the 
determination of whether entitlement to this benefit is 
warranted will be the medical resolution of the question 
surrounding the relationship between the service-connected 
spinal disabilities and the August 1993 injury at the 
veteran's place of employment.  

Finally, while determinations by the Social Security 
Administration (SSA) regarding disability are not binding 
upon the Board, such determinations and the clinical records 
upon which they are based must be obtained in order to 
fulfill the duty to assist the veteran.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  A review of the record 
indicates that while numerous documents from the SSA have 
been obtained, absent from the record is the adjudication by 
the SSA administrative law judge with respect to the 
veteran's claim.  Upon remand, documentation of such 
adjudication will be requested. 

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO is to contact the SSA and 
obtain the decision of the SSA 
administrative law judge with respect to 
the veteran's claim.  Any other records 
from the SSA not already associated with 
the claims file are to be obtained.  Only 
those records not already contained in 
the claims file are to be added to the 
claims file.  The veteran should be 
requested to assist in obtaining these 
records as necessary, and the claims file 
should contain documentation of the 
attempts made to obtain the records.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

2.  The veteran is to be afforded a VA 
psychiatric examination that includes an 
opinion, based on a review of the 
pertinent evidence contained in the 
claims file, as to the etiologic 
relationship between any current 
psychiatric disability and in-service 
symptomatology or the service connected 
spine disabilities.  In making this 
determination, the examiner should also, 
pursuant to Allen, determine whether 
there is any portion of a current 
psychiatric disability that is the result 
of "aggravation" by stress associated 
with the service spine disabilities.  All 
findings and opinions are to be recorded 
legibly and in detail, and the claims 
file must be provided to the examiner. 

3.  The veteran is to be afforded an 
appropriate VA examination to assesses 
the severity of the current disability 
associated with the service-connected 
spinal disorders.  Based on a review of 
the evidence contained in the claims 
file, to include the assessments 
contained in the reports from the 
December 1994 examination conducted by 
Dr. Ring and the June 1995 VA 
examination, the examiner is to express 
an opinion as to the etiologic 
relationship between service-connected 
disability and the August 1993 injury 
sustained at the veteran's place of 
employment.  This opinion should address 
the veteran's contention that the August 
1993 injury was at least in part the 
result of his inability to move normally 
due to his service-connected spine 
disabilities.  Pursuant to Allen, this 
opinion should also include a discussion 
of the degree to which the August 1993 
injury may have been the result of 
"aggravation" by the service-connected 
spine disabilities.  

Those findings which are specifically 
attributable to the service-connected 
disabilities are to be distinguished from 
those found to have been the result of an 
intercurrent injury or otherwise not 
related to service or a service-connected 
disability  Range of motion studies 
should be included, and pursuant to 
38 C.F.R. §§ 4.40, 4.45; and the holding 
in DeLuca, 8 Vet. App. 202 (1995), if any 
limited motion is demonstrated due to 
those residuals specifically attributed 
to service-connected disability, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination as a 
result of such disability should be 
rendered.  The claims file must be made 
available to the examiner prior to this 
examination.

4.  The veteran is to be afforded a 
social and industrial survey.  Included 
should be information concerning his most 
recent employment and the current status 
of his employability, including the 
reasons for leaving his last employment, 
as appropriate.  Contact with the 
employers should be made as indicated, 
and the assistance of the veteran in 
obtaining this information should be 
requested as needed.

5.  Following completion of the above 
action, the claims on appeal addressed by 
this remand are to be adjudicated by the 
RO.  If any such claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, to include citations to the 
relevant legal criteria.  Where 
appropriate, citations and discussion of 
DeLuca and Allen should be included in 
the supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if indicated.    

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with due process 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


